      Case 5:21-mc-00002 Document 2 Filed 01/13/21 Page 1 of 1 PageID #: 5

                                United States District Court
                                      OFFICE OF THE CLERK
                                 Western District of Louisiana

                                         January 13, 2021

                                                                    Tom Stagg United States Court House
                                                                       300 Fannin Street, Suite 1167
                                                                           Shreveport, LA 71101
                                                                              318-676-4273



 Mark C Christenson
11313 19th Av NE
Seattle, WA 98125



Re:    Submitted Document(s)


Dear Mr. Christenson:

        On January 12, 2021, the Shreveport Division of the Clerk’s Office for the Western
District of Louisiana received the attached document. After review, it is being returned to you
since your submission does not appear to be a new civil action and we are unable to determine
your intent, or the action requested of the Court. Pursuant to Rule 10 of the Federal Rules of
Civil Procedure, all pleadings must have a caption with the court’s name, a title, a file number,
and a Rule 7(a) designation. The document should also clearly state the relief sought.

If the document was intended to be filed as a new civil action, ensure the complaint is in
compliance with the federal and local rules, and resubmit the documents along with (1) a
completed JS 44 Civil Cover Sheet, and (2) the appropriate filing fee or, if the filer is unable to
pay the fee, a completed Application to Proceed In Forma Pauperis. Forms may be found on our
court’s website at www.lawd.uscourts.gov or requested in writing from the Clerk.



                                                     Sincerely,

                                                     TONY R. MOORE, Clerk of Court

                                                     BY: s/J.C.
                                                            Deputy Clerk

JC
